DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a spectrally dispersive element for spectrally dispersing X-rays emanating from a sample” in claim 6, “an incident angle control mechanism for controlling the incident angle of X-rays impinging on the spectrally dispersive element” in claim 6, “controller for controlling the incident angle control mechanism” in claim 6, “a drive mechanism for moving said sample” in claim 7, “a drive mechanism for moving said spectrally dispersive element” in claim 8, and “a rotational drive mechanism for rotating said spectrally dispersive” in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, the limitations “wherein said analytical apparatus further comprises a sample stage having a drive mechanism for moving said sample” and “wherein said incident angle is adjusted by moving the sample with the sample stage” render the claim indefinite. As currently written, the claim is directed to the analytical method of claim 1. Independent claim 1 recites “analytical method for use in analytical apparatus” in the preamble and recites “said method comprising steps of:”. However, as currently written, claim 2 states that the apparatus further comprises a sample stage and does not recite limitations directed to the method comprising the step of providing a sample stage. The claim fails to particularly point out whether or not the sample stage is part of the claimed method. 
As currently written, the adjustment of the incident angle with the sample stage is part of the analytical apparatus. However, the claim is directed to an analytical method of claim 1 and not an apparatus. Independent claim 1 states that the method comprising the step of adjusting the incident angle and recites “an analytical apparatus” in the preamble. As currently written, the claim fails to state that the step of adjusting the incident angle comprising adjusting the incident angle by moving the sample with a sample stage. The Examiner has interpreted the claim as “An analytical method as set forth in claim 1, further comprising: providing said analytical apparatus with a sample stage configured to move the sample, and wherein the step of adjusting the incident angle comprising adjusting the incident angle by moving the sample with the sample stage”. 
Regarding claim 3, the claim recites “An analytical method as set forth in claim 1, further comprising a drive mechanism for moving said spectrally dispersive element, and wherein said incident angle is adjusted by moving the spectrally dispersive element with the drive mechanism” which renders the claim indefinite. As currently written, the limitation “a drive mechanism for moving said spectrally dispersive element” is not positively recited as an active step. The claim fails to particularly point out whether or not the method further comprising the step of providing the analytical apparatus that includes a drive mechanism. The limitation “wherein said incident angle is adjusted by moving the spectrally dispersive element with the drive mechanism” is not positively recited as an active step. The claim fails to particularly point out whether or not the step of adjusting the incident angle comprises adjusting the incident angle by moving the spectrally dispersive element. The Examiner has interpreted the claim as “An analytical method as set forth in claim 1, further comprising: providing said analytical apparatus with a drive mechanism for moving said spectrally dispersive element, and wherein the step of adjusting said incident angle comprises adjusting the incident angle by moving the spectrally dispersive element with the drive mechanism”.
Regarding claim 4, the claim recites “further comprising a rotational drive mechanism for rotating said spectrally dispersive element, and wherein said incident angle is adjusted by rotating the spectrally dispersive element by the rotationally drive mechanism” which renders the claim indefinite. As currently written, the limitation “a rotational drive mechanism for rotating said spectrally dispersive element” is not positively recited as an active step. The claim fails to particularly point out whether or not the method further comprising the step of providing the analytical apparatus that includes a rotational drive mechanism. The limitation “wherein said incident angle is adjusted by rotating the spectrally dispersive element by the rotationally drive 
Regarding claim 6, claim limitation “an incident angle control mechanism for controlling the incident angle of X-rays impinging on the spectrally dispersive element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of controlling the incident angle is performed by a mechanism. There is no disclosure of any particular structure to perform the incident angle control. The use of the term “mechanism” is not adequate structure for performing the claimed function because it does not describe a particular structure. The claimed function of controlling the incident angle can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide adequate description such that one of an ordinary skill in the art would understand which structure performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 7, claim limitation “a drive mechanism for moving said sample” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Regarding claim 8, claim limitation “a drive mechanism for moving said spectrally dispersive element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of moving the spectrally dispersive element is performed by a mechanism.  The use of the term “mechanism” is not adequate structure for performing the claimed function because it does not describe a particular structure. The claimed function of spectrally dispersive element movement can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide adequate description such that one of an ordinary skill in the art would understand which 
Regarding claim 9, claim limitation “a rotational drive mechanism for rotating said spectrally dispersive” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of rotating the spectrally dispersive element is performed by a mechanism. The use of the term “mechanism” is not adequate structure for performing the claimed function because it does not describe a particular structure. The claimed function of spectrally dispersive element rotation can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide adequate description such that one of an ordinary skill in the art would understand which structure performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 6, as described above, the disclosure does not provide adequate structure to perform the claimed function of controlling the incident angle. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention was not adequately described such one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Regarding claim 7, as described above, the disclosure does not provide adequate structure to perform the claimed function of moving the sample. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention was not adequately described such one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Regarding claim 8, as described above, the disclosure does not provide adequate structure to perform the claimed function of moving the spectrally dispersive element. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention was not adequately described such one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Regarding claim 9, as described above, the disclosure does not provide adequate structure to perform the claimed function of rotating the spectrally dispersive element. The   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anan (U.S. 2017/0067838) in view of Sato (U.S. 2020/0225172).
Regarding claim 1:
Anan discloses an analytical method for use in an analytical apparatus having a spectrally dispersive element for spectrally dispersing X-rays emanating from a sample, an image sensor operative to detect the spectrally dispersed X-rays and having a plurality of photosensitive elements arranged in a direction of energy dispersion, and an incident angle control mechanism for controlling the incident angle of X-rays impinging on the spectrally dispersive element, said analytical method comprising the steps of: 
specifying an energy of X-rays to be acquired ([0071], X-ray energy is specified as the energy to be detected); and
 adjusting the incident angle based on the specified energy ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) bring a focal plane of the spectrally dispersive element into positional coincidence ([0071], diffraction grating is adjusted 
However, Anan fails to disclose bring a focal plane of the spectrally dispersive element into positional coincidence with those one or ones of the plurality of photosensitive elements which detect X-rays having the specified energy.
Sato teaches bring a focal plane of the spectrally dispersive element into positional coincidence with those one or ones of the plurality of photosensitive elements which detect X-rays having the specified energy ([0024]-[0025] and [0054]-[0055], energy resolution depending on the diffraction member).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the analytical method of Anan with the positioning taught by Sato in order to improve sensitivity by increasing the degree of freedom measurement (Sato; [0008] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, as best understood:
The combination of Anan and Sato discloses an analytical method as set forth in claim 1, further comprising:
 providing said analytical apparatus with a drive mechanism (Anan; Fig. 1, 137) for moving said spectrally dispersive element (Anan; [0071], angle of diffraction grating changed), and 
wherein the step of adjusting said incident angle  (Anan; [0071], angle of diffraction grating changed; Fig. 4, dispersing device rotation angle) comprises adjusting the incident angle by moving the spectrally dispersive element with the drive mechanism (Anan; [0071], angle of diffraction grating changed with the diffraction grating driving unit).
Regarding claim 4, as best understood:
The combination of Anan and Sato discloses n analytical method as set forth in claim 1, further comprising: 
providing said analytical apparatus with a rotational drive mechanism (Anan; Fig. 1, 137) for rotating said spectrally dispersive element (Anan; [0071], angle of diffraction grating changed),  and
 wherein the step of adjusting said incident angle comprises adjusting the incident angle (Anan; [0071], angle of diffraction grating changed which changes the incident angle) by rotating the spectrally dispersive element with the rotational drive mechanism (Anan; [0071], angle of diffraction grating changed).
Regarding claim 5:
The combination of Anan and Sato discloses an analytical method as set forth in claim 1, further comprising the step of finding energies of X-rays detected (Anan; [0071]-[0073], each energy and spectrum is detected) respectively by the plurality of photosensitive elements (Anan; [0071]-[0073], each energy and spectrum is detected)  based on a positional relationship between said sample and said spectrally dispersive element (Anan; [0071]-[0072], energy and spectrum is based on position and angle) and on a positional relationship of the spectrally dispersive element to the plurality of photosensitive elements (Sato; ([0024]-[0025] and [0054]-[0055], energy resolution depending on the diffraction member and detector position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the analytical method of Anan with the positioning taught by Sato in order to improve sensitivity by increasing the degree of freedom measurement (Sato; [0008] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
Anan discloses an analytical apparatus comprising:
 a spectrally dispersive element (Fig. 1, 113) for spectrally dispersing X-rays emanating from a sample; 
an image sensor (Fig. 1, 114) operative to detect the spectrally dispersed X-rays ([0069]-[0071], detector detects dispersed X-rays);
 an incident angle control mechanism for controlling the incident angle of X-rays impinging on the spectrally dispersive element (This element is interpreted under 35 U.S.C. 112(f) as any hardware, software, or combination of the two that is able to control the incident angle of X-rays. Anan discloses an incident angle control in Fig. 1, 138); and 
a controller (Fig. 1, 105) for controlling the incident angle control mechanism; 
wherein the controller controls the incident angle control mechanism based on a specified energy of X-rays ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) to bring a focal plane of the spectrally dispersive element into positional coincidence ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) with those one or ones of the plurality of photosensitive elements ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy).
However, Anan fails to disclose an image sensor having a plurality of photosensitive elements arranged in a direction of energy dispersion; bring a focal plane of the spectrally dispersive element into positional coincidence with those one or ones of the plurality of photosensitive elements which detect X-rays having the specified energy.

bring a focal plane of the spectrally dispersive element into positional coincidence with those one or ones of the plurality of photosensitive elements which detect X-rays having the specified energy ([0024]-[0025] and [0054]-[0055], energy resolution depending on the diffraction member). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the analytical apparatus of Anan with the detector and positioning taught by Sato in order to improve sensitivity by increasing the degree of freedom measurement (Sato; [0008] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, as best understood:
The combination of Anan and Sato discloses an analytical apparatus as set forth in claim 6, wherein said incident angle control mechanism (Anan; Fig. 1, 138) is a drive mechanism for moving said spectrally dispersive element (This element is interpreted under 35 U.S.C. 112(f) as any hardware, software, or combination of the two that is able to move the spectrally dispersive element. Anan discloses a spectrally dispersive element control in Fig. 1, 138).
Regarding claim 9, as understood:
The combination of Anan and Sato discloses an analytical apparatus as set forth in claim 6, herein said incident angle control mechanism (Anan; Fig. 1, 138) is a rotational drive mechanism for rotating said spectrally dispersive (This element is interpreted under 35 U.S.C. 112(f) as any hardware, software, or combination of the two that is able to rotate the spectrally .
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anan (U.S. 2017/0067838) in view of Sato (U.S. 2020/0225172) as applied to claims 1 and 6 above, and further in view of Yun (U.S. 2019/0302042).
Regarding claim 2, as best understood:
The combination of Anan and Sato discloses an analytical method as set forth in claim 1, further comprising the step of:
 providing said analytical apparatus with a sample stage (Anan; Fig. 1, 121).
However, the combination of Anan and Sato fails to disclose providing said analytical apparatus with a sample stage configured to move the sample, and wherein the step of adjusting the incident angle comprising adjusting the incident angle by moving the sample with the sample stage.
Yun teaches providing said analytical apparatus with a sample stage ([0052] and [0058], sample mount) configured to move the sample ([0052] and [0058], sample mount moves the sample), and 
wherein the step of adjusting the incident angle comprising adjusting the incident angle by moving the sample with the sample stage ([0063], sample movement changes angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the analytical method of Anan and Sato with the sample movement taught by Yun in order to increase spectral resolution by improving angular positioning (Yun; [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, as best understood:

However, the combination of Anan and Sato fails to disclose wherein said incident angle control mechanism is a sample stage having a drive mechanism for moving said sample.
Yun teaches wherein said incident angle control mechanism is a sample stage ([0052] and [0058], sample mount) having a drive mechanism for moving said sample (This element is interpreted under 35 U.S.C. 112(f) as any hardware, software, or combination of the two that is able to move the sample. Yun teaches a sample stage that is able to move the sample in [0052] and [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the analytical apparatus of Anan and Sato with the sample movement taught by Yun in order to increase spectral resolution by improving angular positioning (Yun; [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghammraoui (U.S. 2016/0033427)- X-ray diffractometer with a detector has a plurality of pixels that detect different energies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884